Name: Commission Regulation (EC) No 2783/95 of 1 December 1995 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  consumption;  processed agricultural produce;  tariff policy;  EU finance
 Date Published: nan

 No L 289/22 EN Official Journal of the European Communities 2. 12. 95 COMMISSION REGULATION (EC) No 2783/95 of 1 December 1995 amending Regulation (EC) No 1600/95 laying down detailed rules (or the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EC) No 1 538/95 (2), and in particular Articles 13(3) and 16(4) thereof, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (3), and in particular Article 1 thereof, Whereas the descriptions of certain cheeses contained in Annex IV to Commission Regu ­ lation (EC) No 1600/95 (4), as last amended by Regulation (EC) No 1981 /95 (*), are incom ­ plete ; whereas they should be amplified therefore with effect from 1 July 1995 ; Whereas, under the Interim Agreement between the European Community and the Repu ­ blic of Bulgaria which took effect on 31 December 1993, the Community made a unila ­ teral declaration that for a period of eighteen months sheep's milk cheeses originating in Bulgaria and imported into the Community may have a cow's milk content not exceeding 3 % ; whereas the purpose of the declaration was to allow the Bulgarian industry a period of transition that would enable it to adapt to the requirements of Commission Regulation (EEC) No 690/92 of 19 March 1992 establishing a reference method for the detection of cow's milk casein in cheeses made from ewes' milk (*) ; whereas, in response to a request from the Republic of Bulgaria, and in order to facilitate the attainment of the objective of the declaration, it was agreed to prolong the period of application of the derogation to the end of 1995 ; whereas it is therefore necessary to amend Annex IV to Regulation (EC) No 1600/95 in order to give effect to the agreement from 1 July 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EC) No 1 600/95 is hereby amended as follows : (a) Order Nos 3, 4, 8 and 9 are replaced by the following : (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 148, 30 . 6 . 1995, p. 17. 0 OJ No L 368, 31 . 12 . 1994, p. 5 . (*) OJ No L 151 , 1 . 7 . 1995, p. 12. OJ No L 191 , 12. 8 . 1995, p. 21 . ( «) OJ No L 74, 20. 3 . 1992, p. 23 . 2. 12 .. 95 EN Official Journal of the European Communities No L 289/23 Order No CN code Description Country of origin Import duty in ecus per 100 kg net weight Rules for completing certificates '3 ex 0406 90 18 Fromage Fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine, of a minimum fat content of 45 % by weight in the dry matter, matured for at least 18 days in the case of Vacherin Mont d'Or, at least two months in the case of Fromage Fribourgeois and at least three months in the case of TÃ ªte de Moine :  Whole cheese with rind (2) (a) of a free ­ at-frontier value (3) of not less than ECU 401,85 and less than ECU 430,62 per 100 kg net weight  Pieces packed in vacuum or in inert gas (4) , with rind (2) (a) on at least one side, of a net weight of at least 1 kg and less than 5 kg and of a free-at-frontier value (3) of not less than ECU 430,62 and less than ECU 459,39 per 100 kg net weight Switzerland 19,32 See Annex VI (B) 4 ex 0406 90 07 ex 0406 90 08 ex 0406 90 09 ex 0406 90 18 Emmental, GruyÃ ¨re, Sbrinz and Appenzell, of a minimum fat content of 45 % by weight in the dry matter, matured for at least three months :  pieces with rind packed in vacuum or in inert gas (4) of a net weight of not more than 450 g and a free-at-frontier value (3) of not less than ECU 499,67 per 100 kg net weight Fromage Fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine, of a minimum fat content of 45 % by weight in the dry matter, matured for at least 18 days in the case of Vacherin Mont d'Or, at least two months in the case of Fromage Fribourgeois and at least three months in the case of TÃ ªte de Moine :  whole cheeses with rind (2) (a), of a free ­ at-frontier value (3) of not less than ECU 430,62 per 100 kg net weight  pieces packed in vacuum or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of not less than 1 kg and a free ­ at-frontier value (3) of not less than ECU 459,39 per 100 kg net weight  pieces packed in vacuum or in inert gas (4), of a net weight of not more than 450 g and a free-at-frontier value (3) of not less than ECU 499,67 per 100 kg net weight Switzerland 9,66 See Annex VI (B) 8 ex 0406 90 29 Kashkaval, made exclusively from sheep's milk matured for at least two months, of a minimum fat content of 45 % in the dry matter and a minimum dry matter content of 58 % , in whole cheeses not exceeding 10 kg, whether wrapped in plastic or not Bulgaria (6) Cyprus Hungary Israel Romania Turkey Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia 67,19 See Annex VI Ã  No L 289/24 | EN I Official Journal of the European Communities 2. 12. 95 Order No CN code Description Country of origin Import duty in ecus per 100 kg net weight Rules for completing certificates 9 0406 90 31 0406 90 50 Cheeses made exclusively from sheep's milk or buffalo milk, in containers containing brine, or in sheepskin or goatskin bottles Bulgaria (6) Cyprus Hungary Israel Romania Turkey Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia 67,19 See Annex VI (K)' (b) The following footnote ( ®) is inserted : 'i6) In the case of cheeses made from sheep's milk originating in Bulgaria, a cow's milk content not exceeding 3 % will be accepted up to 31 December 1995.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1995. For the Commission Franz FISCHLER Member of the Commission